Citation Nr: 0107721	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-43 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chronic bilateral trapezius and cervical 
paravertebral myositis, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
service-connected lumbar paravertebral myositis, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected panic disorder without agoraphobia, 
currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased disability rating for 
service-connected epididymitis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his psychiatrist


INTRODUCTION

The veteran served on active military duty from October 1974 
to March 1986.  

This appeal arises from two rating actions of the San Juan, 
the Commonwealth of Puerto Rico, regional office (RO).  By a 
June 1995 rating action, the RO granted an increased 
disability evaluation from zero to 10 percent for the 
service-connected bilateral trapezius myositis with cervical 
degenerative joint disease and paravertebral fibromyositis, 
effective from September 1993; denied a disability evaluation 
greater than 10 percent for service-connected lumbar 
paravertebral myositis; and denied a compensable disability 
evaluation for service-connected generalized anxiety 
disorder.  By a March 1996 rating action, the RO confirmed 
these disability evaluations and also denied a compensable 
disability rating for the service-connected chronic left 
epididymitis.  

Thereafter, by a November 1997 rating action, the hearing 
officer who had conducted the April 1997 hearing at the RO 
awarded a 20 percent disability evaluation for the 
service-connected chronic bilateral trapezius and cervical 
paravertebral myositis with degenerative joint disease, 
effective from August 1995, and granted a 20 percent 
disability rating for the service-connected lumbar 
paravertebral myositis, effective from August 1995.  In 
addition, the RO redefined the veteran's psychiatric 
disability as panic disorder without agoraphobia and awarded 
a 10 percent rating to this disability, effective from August 
1995.  The RO also confirmed the noncompensable disability 
evaluation for the service-connected epididymitis.  

Subsequently, by a November 1999 rating action, the hearing 
officer who had conducted the June 1998 hearing at the RO 
redefined the veteran's service-connected neck/shoulders 
disability as chronic bilateral trapezius and cervical 
paravertebral myositis but confirmed the 20 percent 
evaluation for this disorder.  The RO also confirmed the 
20 percent disability rating for the veteran's 
service-connected low back disability.  In addition, the 
hearing officer granted an increased disability rating for 
the veteran's service-connected panic disorder without 
agoraphobia from 10 percent to 30 percent, effective from 
August 1995.  Also, the hearing officer awarded a compensable 
disability evaluation for the veteran's service-connected 
epididymitis, effective from August 1995.  The veteran's 
service-connected disabilities remain evaluated as listed on 
the title page of this decision.  

Moreover, in a statement dated in February 1998, the veteran 
contended that his service-connected disabilities have 
affected his ability to work and requested that the RO "take 
into consideration I.U."  The Board of Veterans' Appeals 
(Board) construes this statement as a request for a total 
rating based on individual unemployability.  The RO has not 
adjudicated this issue, which is, therefore, referred to the 
agency for appropriate action.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
that were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

I.  Neck/Shoulders And Low Back Disabilities

Further review of the claims folder indicates that, in August 
1998, the veteran underwent a VA spine examination to 
determine the severity of his service-connected chronic 
bilateral trapezius and cervical paravertebral myositis as 
well as his service-connected lumbar paravertebral myositis.  
Subsequent private medical records dated in September and 
October 2000 indicate that these disabilities may have 
increased in severity.  Specifically, in a September 2000 
letter, a private physician explained that he has treated the 
veteran for cervical, dorsal, and lumbosacral fibromyositis 
since June 1997.  In addition, the physician expressed his 
opinion that the veteran's condition has worsened since his 
last evaluation.  Consequently, the Board believes that, on 
remand, the veteran should be accorded a VA orthopedic 
examination to determine the current severity of both of 
these service-connected disabilities.  

Moreover, in an October 2000 letter, this physician explained 
that magnetic resonance imaging completed on the veteran's 
lumbar spine showed a central disc protrusion at L5-S1.  The 
Board finds that this evidence raises the issue of 
entitlement to service connection for additional disability 
of the lumbar spine.  The Board further finds that this issue 
is "inextricably intertwined" with one of the claims 
currently in appellate status (an increased rating for the 
service-connected lumbar paravertebral myositis) and, as 
such, must be formally adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

II.  Panic Disorder Without Agoraphobia

Also in August 1998, the veteran underwent a VA mental 
disorders examination to determine the severity of his 
service-connected panic disorder without agoraphobia.  
According to the report of this evaluation, the examiner 
concluded that the veteran's psychiatric symptoms resulted in 
mild to moderate social and occupational functioning.  

Significantly, a subsequent private medical record dated in 
September 2000 indicates that this disability may have 
increased in severity.  Specifically, in a September 2000 
letter, a private psychiatrist explained that he is treating 
the veteran, who has a history of treatment for depression.  
In addition, the psychiatrist expressed his opinion that the 
veteran has a period of disability which renders him unable 
to work.  Consequently, the Board believes that, on remand, 
the veteran should be accorded a VA psychiatric examination 
to determine the current severity of his service-connected 
panic disorder without agoraphobia.  

III.  Epididymitis

Further review of the claims folder indicates that the RO has 
rated the veteran's service-connected epididymitis as 
10 percent disabling.  In addition, the RO has evaluated this 
service-connected disability by analogy to chronic 
epididymo-orchitis.  According to the applicable diagnostic 
code, chronic epididymo-orchitis is rated based upon 
impairment resulting from an urinary tract infection.  
38 C.F.R. § 4.115(b), Code 7525 (2000).  

Evidence that an urinary tract infection requires long-term 
drug therapy, one to two hospitalizations per year, and/or 
intermittent intensive management warrants the grant of a 
10 percent disability rating.  38 C.F.R. § 4.115(a) (2000).  
Evidence that an urinary tract infection has resulted in a 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization (greater than two times per year), and/or 
continuous intensive management will result in the assignment 
of a 30 percent disability evaluation.  Id.  

In the present case in August 1998, the veteran underwent a 
VA genitourinary examination to determine the severity of his 
service-connected epididymitis.  At the evaluation, the 
veteran reported that he experiences chronic inflammation of 
both of his testicles approximately six to seven times every 
year and that he is treated for this condition by a private 
physician who has prescribed antibiotics and ice application.  
A physical examination demonstrated a painful left testicle.  
The examiner diagnosed, in pertinent part, bilateral chronic 
epididymitis.  

Significantly, however, the examination report does not 
include a discussion as to whether this disability requires 
drainage, frequent hospitalization, or intensive management.  
See 38 C.F.R. § 4.115(a) (2000).  In this regard, the Board 
notes that the veteran reported at this evaluation that he 
was receiving treatment for his epididymitis from a private 
physician.  A record of treatment that the veteran received 
from this private physician in May 1995 is included in the 
claims folder.  More recent treatment records have not been 
obtained.  On remand, therefore, the Board believes that an 
attempt should be made to procure records of any recent 
treatment that the veteran may have received for his 
epididymitis from this private physician and that the veteran 
should be scheduled for another VA genitourinary examination 
to determine the current severity of this disability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records regarding recent 
treatment that he has received for his 
service-connected disabilities.  The Board 
is particularly interested in copies of 
records of recent treatment that the 
veteran has received from Dr. Wildo 
Vargas, Dr. Gerardo Tejedor Gonzalez, and 
Dr. Ortiz Cerezo.  Copies of all available 
(previously unobtained) recent treatment 
records should be associated with the 
veteran's claims folder.  

2(a).  Thereafter, the veteran should be 
accorded a VA orthopedic examination to 
determine the current severity of his 
service-connected chronic bilateral 
trapezius and cervical paravertebral 
myositis as well as his service-connected 
lumbar paravertebral myositis and to 
determine the nature, severity, and 
etiology of any additional low back 
disability.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  In addition to x-
rays, any other tests and studies deemed 
necessary should be conducted.  

2(b).  The examiner should specifically 
note whether any low back disabilities to 
include central disc protrusion at L5-S1, 
in addition to the service-connected 
lumbar paravertebral myositis, were found 
on examination.  If additional low back 
disabilities are shown, the examiner, 
following a review of the claims folder, 
should express an opinion as to whether 
it is as likely as not that any such 
additional low back disability diagnosed 
is related the veteran's military 
service.  If the veteran is found to have 
additional low back disability not 
related to his military service, the 
examiner should express an opinion as to 
whether it is as likely as not that the 
additional low back disability diagnosed 
was caused, or aggravated, by the 
service-connected lumbar paravertebral 
myositis.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the veteran is found 
to have additional low back disability 
not associated with either his active 
military duty or his service-connected 
lumbar paravertebral myositis, the 
examiner is requested to identify, to the 
extent possible, the symptoms and 
findings, which are attributable solely 
to the service-connected lumbar 
paravertebral myositis.  

2(c).  In addition, the examiner is 
requested to obtain a detailed 
occupational history.  The examiner is 
requested to determine whether the 
veteran's service-connected lumbar 
paravertebral myositis (and any 
additional low back disabilities found to 
be associated with the service-connected 
lumbar paravertebral myositis or with the 
veteran's active military duty) exhibit 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should also express such 
opinions with regard to the veteran's 
service-connected chronic bilateral 
trapezius and cervical paravertebral 
myositis.  A complete rationale for any 
opinion expressed should be include in 
the examination report.  

3.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the extent of his service-connected panic 
disorder without agoraphobia.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to identify the severity of the veteran's 
service-connected psychiatric disorder by 
identifying all disabling manifestations 
and by providing an opinion as to the 
overall effect of this disability on his 
social and occupational adaptability.  A 
GAF score should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  
Findings necessary to apply both old and 
new rating criteria should be made.  
38 C.F.R. §§ 4.16(c), 4.132 (1996); 
38 C.F.R. § 4.130 (2000).  

4(a).  In addition, the veteran should be 
afforded a VA genitourinary examination to 
determine of the severity of his 
service-connected epididymitis.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  All testing deemed necessary 
should be completed.  

4(b).  The examiner should obtain from the 
veteran a detailed history of 
genitourinary complaints, including the 
frequency and severity of symptoms as well 
as the frequency and type of treatment 
required.  Following an interview with, 
and an examination of, the veteran as well 
as a review of the claims folder 
(including any additional evidence 
received pursuant to paragraphs 1 and 2 of 
this Remand), the examiner is specifically 
requested to provide a discussion of 
whether any drainage, hospitalization, and 
intensive management has been deemed 
necessary to treat the veteran's 
epididymitis.  If so, the examiner should 
also include in the examination report a 
discussion of the frequency that any such 
treatment methods have been used.  
Complete rationale for all opinions 
expressed should be included in the 
examination report.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

6(a).  The RO should then re-adjudicate 
the issues of entitlement to a disability 
evaluation greater than 20 percent for the 
service-connected chronic bilateral 
trapezius and cervical paravertebral 
myositis, entitlement to a disability 
rating greater than 20 percent for the 
service-connected lumbar paravertebral 
myositis, entitlement to a disability 
evaluation greater than 30 percent for the 
service-connected panic disorder without 
agoraphobia, and entitlement to a 
disability rating greater than 10 percent 
for the service-connected epididymitis.  
In re-adjudicating the increased rating 
claim for the veteran's service-connected 
panic disorder without agoraphobia, the RO 
should consider both the old as well as 
the revised psychiatric disability rating 
criteria.  See 38 C.F.R. § 4.132 (1996) 
and 38 C.F.R. § 4.130 (2000).  See also, 
Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

6(b).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal (including, 
with regard to the increased rating claim 
for the service-connected panic disorder 
without agoraphobia, both the old as well 
as the revised psychiatric disability 
rating criteria--see 38 C.F.R. § 4.132 
(1996); 38 C.F.R. § 4.130 (2000); and 
Karnas v. Derwinski, 1 Vet.App. 308 
(1991)) as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




